Judgment unani*874mously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of two counts of criminal contempt in the first degree (Penal Law § 215.51). The record establishes that defendant knowingly, intelligently and voluntarily waived his right to appeal (see, People v Callahan, 80 NY2d 273, 283). The contention that the sentence is unduly harsh and severe does not survive that waiver (see, People v Allen, 82 NY2d 761, 763). In any event, in light of defendant’s deliberate violation of the order of protection and lengthy criminal history, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, D’Amico, J.— Criminal Contempt, 1st Degree.)
Present — Pine, J. P., Hayes, Wisner, Boehm and Fallon, JJ.